Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Information Disclosure Statement

1.	The information disclosure statement (IDS) submitted on 12/06/2019, 07/14/2020 and 10/29/2020 has been considered by Examiner and made of record in the application file.

Claim Rejections - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 recites limitation "...a second portion..." in line 9; the term “a second portion" is previously presented in the claim lines 7-8. It is not cleared that the limitation 

Claims 2-10 depend on claim 1. Therefore the rejection of claims 2-10 are rejected the same as the rejection of claim 1 set forth above.

Claim 11 recites limitation "...an EMI..." in line 2; the term “EMI" is previously presented in the claim line 1. It is not cleared that the limitation "an EMI" in line 2 referred back to the limitation " EMI” claimed previously in line 1. Clarification is required.

Claims 12-15 depend on claim 11. Therefore the rejection of claims 12-15 are rejected the same as the rejection of claim 11 set forth above.

Claim 16 recites limitation "...an EMI..." in line 4; the term “EMI" is previously presented in the claim line 3. It is not cleared that the limitation "an EMI" in line 4 referred back to the limitation "EMI” claimed previously in line 3. Clarification is required.

Claim 16 further recites limitation "...a data processing device..." in line 5; the term “a data processing device" is previously presented in the claim line 2. It is not cleared that the limitation "a data processing device" in line 5 referred back to the limitation " a data processing device” claimed previously in line 2. Clarification is required.

Claims 17-20 depend on claim 16. Therefore the rejection of claims 17-20 are rejected the same as the rejection of claim 16 set forth above.
Conclusion


4.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.



/TUAN H NGUYEN/Primary Examiner, Art Unit 2649